Citation Nr: 1217199	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-21 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for dermatitis of both hands.

2.  Entitlement to service connection for refractive error, claimed as a vision problem.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1987 to January 1988, February 2003 to May 2003, and July 2006 to December 2007, with additional service in the Army National Guard.  He is the recipient of the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  By a June 2008 rating decision, the RO, in pertinent part, granted service connection for dermatitis of both hands, and assigned an initial noncompensable rating, and denied service connection for refractive error.  A September 2009 rating decision denied entitlement to a TDIU.

The Board observes that an April 2009 rating decision denied service connection for dysphasia, sleep apnea, and hypertension.  The Veteran filed a notice of disagreement in April 2010 and a statement of the case was issued on August 4, 2010.  Thereafter, VA received his substantive appeal (VA Form 9) on October 21, 2010.  In a November 2011 letter, the Veteran was informed that his substantive appeal could not be accepted as the time limit to continue his appeal had passed.  He was specifically advised that he had until October 4, 2010, to submit such appeal; however, it was received on October 21, 2010.  Therefore, the Veteran was informed that the April 2009 rating decision with respect to such issues was final.  He was also provided with his appellate rights with respect to the RO's decision regarding the timeliness of his appeal; however, he has not entered a notice of disagreement.  Therefore, these issues are not properly before the Board.

The Board also notes that a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of The American Legion was submitted in November 2008.  However, by an April 2009 statement, the Veteran revoked such representation.  38 C.F.R. § 14.631(f)(1) (2011).  As such, he is unrepresented in this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Relevant to all claims on appeal, the Board notes that the most recent VA treatment records associated with the claims file are dated in July 2010.  There is no indication that the Veteran has ceased VA treatment.  Since VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the record reflects that the Veteran is still serving with the Puerto Rico National Guard.  As such, any service treatment records dated from October 2007 to the present should be obtained from any appropriate source, to include the Veteran's current Guard unit.

The Board also finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration  (SSA). As indicated by the Veteran in his June 2010 substantive appeal, he was awarded SSA disability benefits.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

Regarding the Veteran's claim of entitlement to a refractive error of the eye, the Board notes that, generally, a refractive error of the eye is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711  (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380   (Fed. Cir. 2004).  Therefore, while on remand, the Veteran should be advised of such and given an opportunity to identify any superimposed disease or injury during service that may have resulted in additional disability to his vision.  After receiving a response from the Veteran, the agency of original jurisdiction (AOJ) should conduct any development, to include obtaining an addendum opinion or new VA examination, necessary to decide the claim.

As for the claim of entitlement to an initial compensable rating for dermatitis of both hands, the Board notes that the most recent VA compensation examination was conducted in February 2008.  VA treatment records dated since that time include only a few cursory notations as to the Veteran's skin.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Since the Veteran was last afforded a VA compensation examination regarding his dermatitis of both hands in February 2008, more than four years ago, a new examination is in order so that the current severity of the Veteran's disability may be evaluated.  

As for the claim of entitlement to a TDIU, the Board notes that at the time of the most recent VA compensation examinations, conducted in March 2009 for the purpose of evaluating the Veteran's service-connected posttraumatic stress disorder (PTSD) and cervical spine disability, he was employed.  However, by a VA Form 21-4192, Request for Information in Connection with Claim for Disability Benefits, dated in July 2009, the Veteran's employer asserted that the Veteran had ceased working in May 2009.  Also, it remains unclear the involvement of the Veteran with the National Guard, and in what capacity such serves as employment.  Of note is a July 2010 VA treatment record wherein the Veteran asserted that he felt that being forced to perform duties at a National Guard camp brought back traumatic memories.
 
A TDIU may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

The Veteran is currently, as of the most recent rating decision of record, dated in September 2009, service-connected for PTSD, rated as 50 percent disabling; cervical strain, degenerative joint disease, rated as 20 percent disabling; and dermatitis of both hands, rated as noncompensably disabling; with a combined disability rating of 60 percent.  As such, he is not in receipt of a 40 percent rating for a single disability with sufficient additional disability to bring the combined rating to at least 70 percent.  Therefore, the Veteran does not meet the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).  

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, at the RO level, rating boards are to submit to the Director, Compensation and Pension (C&P) Service, for extra-schedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2011).

It is significant, however, that the Veteran's increased rating and service connection claims are pending and may affect his eligibility for a TDIU under 38 C.F.R. 
§ 4.16(a).  The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims which are being remanded by the Board. The Veteran is currently ineligible for TDIU on a schedular basis, as discussed above.  However, given that the issues for consideration on remand could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claims being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). 

Furthermore, in light of the fact that the Veteran has reported that he has stopped working since his most recent VA examinations in March 2009, the Board finds that he should be afforded a VA examination in order to determine the impact his service-connected disabilities have on his employability.  In this regard, VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability). 

Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran that, while a refractive error of the eye is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability, and given an opportunity to identify any superimposed disease or injury during service that may have resulted in additional disability to his vision.  After receiving a response from the Veteran, the AOJ should conduct any development, to include obtaining an addendum opinion or new VA examination, necessary to decide the claim.

2.  Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in San Juan, Puerto Rico, dated from July 2010 to the present.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1). 

3.  Obtain and associate with the claims file the Veteran's National Guard records dated from October 2007 to the present.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. 
§ 3.159(c)(2), (c)(3) and (e)(1). 

4.  Obtain and associate with the claims file all relevant records related to the Veteran's SSA disability benefits claim, to include any treatment records upon which SSA based its decision.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1). 

5.  After any outstanding records have been associated with the claims file, schedule the Veteran for a VA compensation examination to reassess the severity of his service-connected dermatitis of both hands.  All necessary diagnostic testing and evaluation should be performed.

The examiner must specifically state the percentage of the whole body and exposed areas affected by dermatitis, both hands; as well as the requirement for therapy to include topical treatment, intermittent systemic therapy such as corticosteroids or other immunosuppressant drugs, and the duration of such treatment each year.  

In considering the above, the examiner should consider all the evidence of record, to include the lay statements as well as medical records. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

6.  After any outstanding records have been associated with the claims file, schedule the Veteran for a VA compensation examination in order to determine the impact his service-connected disabilities have on his employability. 

The examiner should offer an opinion regarding whether it is at least as likely as not that the Veteran's service-connected disabilities (PTSD, cervical strain and degenerative joint disease, and dermatitis of both hands),  to include any side effects of medications that he must take for such disabilities, either singularly or jointly, render him unable to secure and follow substantially gainful employment. 

The examiner must specifically take into account the Veteran's level of education, employment history, and vocational attainment or special training, but not his age or occupational impairment attributable to disabilities that are not service-connected.

A complete rationale should be provided for all opinions given.  The opinions should be based on the Veteran's lay statements, examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If it is determined that the Veteran is unemployable by reason of his service-connected disabilities, but still fails to meet the percentage standards listed above, the claim shall be submitted to the Director of C&P Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


